IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                               December 4, 2008
                                No. 08-40177
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

RICHARD DURNAL

                                           Petitioner-Appellant

v.

PAUL KASTNER, Chief Executive Officer

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:07-CV-134


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Richard Durnal, federal prisoner # 23029-009, appeals the district court’s
dismissal of his action that he characterized as an independent action in equity.
Durnal pleaded guilty in the Eastern District of Arkansas to conspiracy to
manufacture and distribute more than 500 grams of methamphetamine.
Durnal’s conviction was affirmed on direct appeal to the Eighth Circuit. United




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40177

States v. Durnal, 138 F. App’x 867, 868 (8th Cir. 2005). Durnal filed a 28 U.S.C.
§ 2255 motion that was denied.
      On appeal to this court, Durnal argues that his guilty plea was coerced
and that he did not commit the offense for which he was convicted.            He
maintains that the district court erred by dismissing his action because he
satisfied the essential elements for maintaining an independent action in equity.
He contends that he has no adequate remedy at law.
      One of the essential elements of an independent action in equity is a
showing of the absence of any adequate remedy at law. Bankers Mortgage Co.
v. United States, 423 F.2d 73, 79 (5th Cir. 1970). The Supreme Court has further
noted that an independent action in equity should be available only to prevent
a grave miscarriage of justice. United States v. Beggerly, 524 U.S. 38, 47 (1998).
While Durnal makes the conclusional assertion that he was not provided with
an adequate remedy at law, he has merely shown that he was not satisfied with
the actual result of the at law remedy that he was provided. Durnal’s action did
not meet the demanding standards for sustaining an independent action in
equity.
      As Durnal had previously filed a § 2255 motion and had not received
permission to file a successive § 2255 motion, the district court did not have
jurisdiction to alternatively treat his action as a § 2255 motion. See 28 U.S.C.
§§ 2255(h); 2244(a), (b)(3). Because Durnal did not assert that he was convicted
of an offense that is nonexistent, his action also did not meet the essential
criteria of a claim under 28 U.S.C. § 2241 made in conjunction with the savings
clause of § 2255(e). See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001).
      Durnal therefore filed an unauthorized action which the district court was
without jurisdiction to entertain. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994). Durnal has thus appealed from the dismissal of a meaningless,



                                        2
                               No. 08-40177

unauthorized action. See id. We affirm on the basis that the district court
lacked jurisdiction. See id.
      AFFIRMED.




                                    3